UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1492



MICHAEL ENDERS,

                                                Plaintiff - Appellant,

          versus


KATHLEEN CRAVEDI,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CA-
03-245-PJM)


Submitted:   November 18, 2004             Decided:   November 23, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Enders, Appellant Pro Se. Allan A. Noble, BUDOW & NOBLE,
P.C., Bethesda, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Michael      Enders    appeals      the   district   court’s   orders

denying     relief   on    his     civil   action,     denying    his   motion   for

reconsideration, and awarding attorney’s fees to Kathleen Cravedi.

We   have    reviewed     the    record    and    find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      See Enders v. Cravedi, No. CA-03-245-PJM (D. Md. filed

Oct. 21, 2003 & entered Oct. 22, 2003; filed Jan. 15, 2004 &

entered Jan. 16, 2004; Mar. 10, 2004).                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                          AFFIRMED




                                       - 2 -